DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-12, filed 08/05/2022, with respect to amendment of claims 1 and 15 have been fully considered and are persuasive.  The previous rejection(s) of claims 1 and 15 has been withdrawn. 

Allowable Subject Matter
Claims 1-7, 9-21, and 23-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Amended claims 1 and 15 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations in the claim: wherein at least two of the plurality of second satellites are spatially separated from each other by such amount that allows for full or partial frequency re-use in the communication of the first satellite with these at least two second satellites.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 7,376,417 to Walsh et al. discloses a plurality of satellites forming a coordinatable system of geostationary satellite orbits that provides satellite coverage continuously within a specified service area; each satellite position being located in one of said plurality of geostationary slots and generating a plurality of beams in a respective group of cells; and a fixed tiling pattern for use on the surface of the Earth, said tiling pattern having a plurality of cells corresponding to said plurality of beams, each of said cells having a defined frequency for communication and a frequency reuse spacing, wherein at least one beam formed from a first of the plurality of satellites is directed to and coextensive with a group of cells formed from a second of the plurality of satellites so that at least one beam has a different frequency than each corresponding cell from the group of cells formed from the second of the plurality of satellites.
US Pub. 2018/0219614 to MORRIS et al. discloses a first plurality of spot beams is generated by a first satellite for a first frequency reuse plan based on radio frequency (RF) spectrum bands. A second plurality of spot beams is generated by a second satellite for a second frequency reuse plan based on the RF spectrum bands. The first and second plurality of spot beams are interleaved to generate an aggregate frequency reuse cell plan. According to the aggregate frequency reuse plan, each of a first plurality of cells is covered by a combination of at least two of the plurality of spot beams of the first satellite, and each of a first plurality of cells is covered by a combination of at least two of the plurality of spot beams of the second satellite.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/Primary Examiner, Art Unit 2464